                 Case 1:19-cv-01470-SAB Document 15 Filed 06/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   NORMA MORENO,                                         Case No. 1:19-cv-01470-SAB

11                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME
12           v.
                                                           (ECF Nos. 14)
13   COMMISSIONER OF SOCIAL SECURITY,

14                   Defendant.

15

16          On June 4, 2020, a stipulation was filed to extend the time for Plaintiff to file an opening

17 brief in this action. (ECF No. 14.)

18          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19          1.       Plaintiff’s opening brief shall be filed on or before June 29, 2020;

20          2.       Defendant’s opposition shall be filed on or before July 29, 2020; and

21          3.       Plaintiff’s reply, if any, shall be filed on or before August 13, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:        June 5, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       1
